                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

LOUIS LANDRY                                     CIVIL ACTION NO. 6:19-cv-00367

VERSUS                                           JUDGE JUNEAU

MARK GARBER, ET AL.                              MAGISTRATE JUDGE HANNA

                                     JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

absence of any objections, this Court concludes that the Magistrate Judge’s report and

recommendation is correct and adopts the findings and conclusions therein as its own.

Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the motion to dismiss

(Rec. Doc. 3), which was filed pursuant to Federal Rules of Civil Procedure 12(b)(2),

12(b)(5), and 12(b)(6) by defendant Mark Garber in his official capacity as the Sheriff of

Lafayette Parish and defendant Rob Reardon is GRANTED, and the plaintiff’s claims

against Mr. Reardon and Sheriff Garber are DISMISSED WITHOUT PREJUDICE,

consistent with the report and recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of July, 2019.



                                                 ______________________________
                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE
